Citation Nr: 1727201	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-25 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, but to include depression and sleep disturbance.

2. Entitlement to an initial evaluation in excess of 10 percent for spondylolisthesis prior to April 14, 2016, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Byron R. Simpson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 2000 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal following August 2010, October 2012, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2015, the Veteran testified before a Veterans Law Judge during a videoconference hearing.  A transcript of that hearing is associated with the claims file.  The Veterans Law Judge who conducted the May 2015 hearing has since left the Board. The Veteran was offered the opportunity to have another hearing before another VLJ, but did not accept that option. Thus, no new hearing is required.

The issue of entitlement to an increased initial evaluation for spondylolisthesis was previously remanded by the Board in a July 2015 decision.  It has been returned to the Board for appellate review.

Although the psychiatric issues before the Board have been heretofore characterized separately as entitlement to service connection for depression and entitlement to service connection for a sleep disorder, the Veteran has received numerous psychiatric diagnoses during the appeal period, including posttraumatic stress disorder (PTSD), anxiety disorder, adjustment disorder, and depressive disorder.  The Board notes that the Veteran is currently service-connected for PTSD; he indicated at his hearing that he believes his depressive and sleep-related symptoms may constitute PTSD symptoms, and that he intended to appeal the effective date assigned for his service-connected PTSD.  In its July 2015 decision, the Board deferred adjudication of the depression and sleep disorder claims pending RO adjudication of the Veteran's appeal of his PTSD effective date. In May 2016, the RO denied the appeal.  The question of the PTSD effective date is not presently before the Board.

However, it is within the Board's purview to expand the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  The law makes plain that it is not the Veteran's responsibility to accurately parse out his mental diagnoses; rather, the responsibility falls to the Board to fashion a judgment that accurately reflects all the evidence of record.  Accordingly, the Board herein combines the psychiatric issues on appeal, and expands them to encompass all diagnosed psychiatric disorders.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDINGS OF FACT

1. The Veteran's acquired psychiatric disorder, other than PTSD, but to include depression and sleep disturbance, is etiologically related to his active service. 

2. For the entire appeal period, the Veteran's lower back disability has been productive of functional loss that more nearly approximates forward flexion of the thoracolumbar spine limited to 30 degrees or less during flare-ups or with repeated use over time.  Ankylosis of the spine has not been shown.



CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disability, to include depression and sleep disturbance, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. For the entire appeal period, the criteria for assignment of a 40 percent disability rating for the Veteran's spondylolisthesis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5239 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, the RO mailed the Veteran compliant notice in August 2012; hence, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  Specifically, VA has obtained all relevant VA outpatient records, as well as the Veteran's service treatment records.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  In addition, VA afforded the Veteran medical examinations pertaining to his lower back disability in July 2010, May 2014, and April 2016.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed in-person examinations (including range of motion testing), and offered assessments of the Veteran's functional impairment based on their findings.  The April 2016 examiner further opined on additional limitations to range of motion to be expected during flare-ups or with repeated use over time.  As such, the Board finds that the examinations of record, considered collectively, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the Veteran's psychiatric claim, in light of the fully favorable outcome below, no prejudice to the Veteran could result from the grant of service connection for an acquired psychiatric disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, further discussion here of compliance with the VCAA is not necessary.  

Service Connection for an Acquired Psychiatric Disorder, to Include Depression and Sleep Disturbance

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Throughout the appeal period, the Veteran has carried a psychiatric diagnosis, alternately characterized as anxiety disorder, depression, adjustment disorder, or PTSD.  As noted above, the Veteran has been service connected for PTSD, but has indicated in testimony and documentary submissions that he disputes the effective date awarded.  Although the matter of the Veteran's PTSD effective date is not presently before the Board, the Veteran has argued in the alternative that notwithstanding his PTSD claim, he is entitled to service connection for a psychiatric disorder, characterized by symptoms including depression and sleep disturbance. 

There is no indication in the Veteran's service treatment or personnel records that he advanced complaints of or was diagnosed with any psychiatric disorder during service.  However, he contends that he began to manifest psychiatric symptomatology, including anxiety and difficulty sleeping, shortly following separation, and that these symptoms have continued through the current appeal period.  Furthermore, VA has previously conceded the Veteran experienced an in-service stressor sufficient to sustain a grant of service connection for PTSD.

Regarding the relationship between the Veteran's current psychiatric disorder and his active service, an April 2012 VA examiner indicated the Veteran had "appreciable symptoms of anxiety and isolated symptoms of PTSD related to [his in-service experiences]," adding that although the Veteran "does not meet full criteria for a PTSD related diagnosis, his anxiety related condition...stems from his military experiences...and impacts the Veteran in both employment related and social realms contributing to imprudent hostile and reactive behavior and to social disengagement.  The impact of his difficulties is clinically significant."

That examiner diagnosed the Veteran with anxiety disorder.  Additionally, treating providers have noted symptoms including short temper, paranoia and anxiety.  See, e.g., September 2011 VA treatment notes.  September 2011 VA treatment records indicate an additional diagnosis of adjustment disorder with mixed mood and conduct.  The Veteran's May 2015 hearing testimony indicates his symptoms are ongoing, impacting his relationships and day-to-day functioning.  

In light of the foregoing, the Board finds service connection for an acquired psychiatric disorder is warranted.  There is no question as to a current diagnosis, and the April 2012 VA examiner's opinion is unequivocal as to the questions of in-service incurrence and nexus.  This opinion, coupled with the Veteran's competent and credible lay statements, including his May 2015 testimony, compels the Board to find that service connection for an acquired psychiatric disorder, other than PTSD, to include anxiety disorder, depression and sleep disturbance, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303.

Entitlement to an Initial Rating in Excess of 10 Percent  for Spondylolisthesis Prior to April 14, 2016, and in Excess of 40 Percent Thereafter. 

The Veteran contends that his service-connected spondylolisthesis is more severe than what was contemplated by his assigned disability rating.  The Veteran's back disability was initially rated as 10 percent disabling from May 13, 2010.  Following an April 2016 VA examination conducted pursuant to a Board remand, the RO assigned a rating of 40 percent from April 14, 2016, preserving the 10 percent rating for the period prior.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The Veteran's lumbosacral spine disability is currently rated under Diagnostic Code 5239 (spondylolisthesis or segmental instability), based on limitation of motion as applied under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71(a).  He is in receipt of a 10 percent rating prior to April 14, 2016, and a 40 percent rating thereafter.

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  As there is no evidence of IVDS in the instant case, the criteria of Diagnostic Code 5243 shall not be discussed further.

Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The Board concedes that range of motion testing conducted during the appeal period does not warrant a rating greater than 10 percent.  At a July 2010 VA examination, the Veteran's lumbar forward flexion was 90 degrees, extension 20 degrees, left lateral flexion 25 degrees, left lateral rotation 30 degrees, right lateral flexion 25 degrees, and right lateral rotation 30 degrees.  There was objective evidence of pain on active range of motion, but no additional limitations to range of motion noted after three repetitions.  There was no evidence of ankylosis.  Despite the lack of significant objective evidence of loss of range of motion, the Veteran complained of frequent bouts of sharp, stabbing pain, occurring between one and six days per week, as well as bilateral pain with motion.

September 2011 treatment records confirm frequent complaints of low back pain, exacerbated with activity.  

A second VA examination was conducted in May 2015.  That examiner recorded the Veteran's lumbar range of motion as: forward flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 30 degrees.  Again, there was objective evidence of pain on active range of motion, but no additional limitations to range of motion noted after three repetitions.  Moreover, the Veteran evinced localized tenderness to palpation, but no spasm.  There was no evidence of ankylosis.  The examiner declined to furnish an opinion as to loss of function or range of motion during flare-ups or with repeated use over time, as required by Deluca, contending that he would need to resort to speculation to do so.  As such, the Board was unable to divine from the record what degree of additional functional loss the Veteran would have been expected to suffer during flare-ups or with repeated use over time.  The Board having apprehended this deficiency, the matter was remanded for an additional VA examination and opinion, and the examiner instructed to furnish a Deluca-compliant opinion, even if doing so required a degree of conjecture.

A subsequent examination was conducted in April 2016.  At that examination, the Veteran exhibited a greater degree of loss of range of motion from previous examinations.  Forward flexion was 70 degrees, extension 20 degrees, left lateral flexion 20 degrees, left lateral rotation 25 degrees, right lateral flexion 20 degrees, and right lateral rotation 25 degrees.  There was objective evidence of pain on active range of motion.  The examiner confirmed that the Veteran's pain caused significant functional loss.  There was no evidence of pain with weight bearing, no tenderness to palpation, and no loss of function after three repetitions.  There was no evidence of ankylosis.  This time, however, the examiner acquiesced to the Board's remand directive, furnishing a Deluca-compliant opinion with respect to function during flare-ups and repeated use over time, opining that during instances of the same, the Veteran's lumbar range of motion would be expected to be: forward flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 10 degrees, left lateral rotation to 15 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 15 degrees.  The examiner further explained that pain, weakness, fatigability, or incoordination would significantly limit the Veteran's functional ability during flare-ups or with repeated use over time.  The degree of loss of range of motion contemplated by the examiner's assessment would warrant a rating of 40 percent under the General Rating Formula.  Consequently, the RO staged the Veteran's rating, assigning a 40 percent rating from the date of that examination.

However, the Board notes the Veteran's consistent complaints over the entirety of the appeal period of lower back pain, significantly worsened on exertion and during flare-ups.  These statements are supported by diligent treatment efforts, and, insofar as they describe readily observable symptoms, including pain and weakness, they fall within the Veteran's purview.  Accordingly, the Board finds them both competent and credible.  Moreover, there is nothing in the record to indicate that the April 2016 VA examiner's assessment of significantly limited range of motion and diminished function during flare-ups or with repeated use over time would not have been matched by an earlier assessment, had the examiner ventured a Deluca-compliant opinion.  

A lynchpin of Veteran's law is that any ambiguity in a case be resolved in favor of the Veteran.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, there is simply no evidence to support the proposition that the Veteran's symptomatology during flare-ups, or with repeated use over time, would not have  reached the level contemplated by the April 2016 examiner during any earlier portion of the appeal period.  As such, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's lumbar symptomatology must be found to more nearly approximate the criteria for a 40 percent rating throughout the entire period on appeal.  

However, a higher rating is not warranted because the evidence throughout the appeal period fails to show ankylosis at any level of the spine. In sum, the most probative evidence of record establishes that the Veteran's spondylolisthesis more nearly approximates the criteria for a 40 percent rating throughout the entire period on appeal.  The preponderance of the evidence is against a rating in excess of 40 percent.    




ORDER

Service connection for an acquired psychiatric disorder, other than PTSD, but to include anxiety, depression and sleep disturbance, is granted.

An initial rating of 40 percent, but no higher, for spondylolisthesis is granted for the entirety of the appeal period.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


